Citation Nr: 1140216	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim to reopen a claim for service connection for a low back disorder.  The Veteran disagreed and perfected an appeal.  In a January 2003 decision, the Board denied the Veteran's claim to reopen.  The Veteran appealed and in a June 2003 order, the Court of Appeals for Veteran's Claims (Court) remanded the Veteran's claim for action consistent with the Joint Motion for Remand (JMR).  The Board remanded the Veteran's claim in a January 2004 remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The Court remanded the claim based on the JMR wherein the parties found that the Board did not address whether the Veteran received adequate notice and development regarding his claim to reopen.  Accordingly, the Board remanded the claim in January 2004 and directed VBA to ensure that the Veteran received all required notice; that VBA notify the Veteran that he needed to submit evidence that his current back disorder was related to his active duty service; VBA was to notify the Veteran and request that he identify or submit all medical records showing treatment for his low back disorder that were not already of record; and, if new and material evidence was found to have been submitted, to provide the Veteran with a medical examination including an opinion regarding whether it was at least as likely as not that the Veteran's diagnosed current low back disorder was incurred in or aggravated by his active duty service.

Subsequent to the Board's remand, the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim, and found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.   Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VBA provided the Veteran with three letters that addressed the legally required notice regarding reopening a previously and finally denied claim.  The Veteran was informed in a February 2005 notice letter of what new and material evidence was, but the letter did not notify the Veteran of the information necessary to be submitted to reopen the claim.  VBA also provided the Veteran with a letter dated November 2005 which informed him of what new and material evidence was and informed him that his 1996 claim had been denied and was final because the claim "was not well grounded."  Again, the November 2005 letter did not inform the Veteran of what information would be necessary to reopen his claim.  VBA also sent the Veteran notice in a February 2007 letter that informed the Veteran of what new and material evidence was, but did not inform the Veteran of what information would be necessary to reopen his claim.  Thus, the Board finds that VBA did not substantially comply with the Board's January 2004 remand because it did not provide the Veteran with all legally required notice.  

The Board further finds that although VBA substantially complied with the January 2004 remand by providing written notice that he needed to submit evidence that showed his current back disorder was related to his service, the notice is not compliant with the Federal Circuit Court of Appeals for the Federal Circuit holding in Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In the July 2007 Supplemental Statement of the Case (SSOC),VBA informed the Veteran that his claim was denied because "though [the Veteran's] service [treatment] records show complaints of back pain in service, there is no medical evidence showing those symptoms are related your current back condition which was diagnosed 20 years post discharge from service."   The notice, however, does not satisfy the notice requirement stated in Kent v. Nicholson, 20 Vet. App. 1 (2006), because providing the notice in the July 2007 supplemental statement of the case is not considered adequate notice.  The Mayfield Court stated that "[T]he VA's duty to notify under the VCAA cannot be satisfied 'by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation,' as such post-decisional notices do not contain the same content or serve the same purpose as' 38 U.S.C.A. § 5103 notification."  Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

For those reasons, the Board finds that VBA has not substantially complied with the Board's January 2004 remand order.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide written notice to the Veteran that satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  After such notice is provided, VBA shall allow the Veteran a reasonable time to respond.

2.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claim to reopen a claim for entitlement to service connection for a low back disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


